EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 15-20 are herein cancelled.





DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 12/17/21, all requested changes to the claims have been entered.  Claims 1-21 were previously pending.  Claims 15-20 have been cancelled via Examiners amendment herein.  Claims 1-14 and 21 are currently pending.  The claim amendments have resolved the pending 112(b), which are herein withdrawn.


Response to Arguments
Applicant’s arguments, see remarks, filed 12/17/21, with respect to the prior art rejections of independent claims 1, 8 and 21 have been fully considered, are persuasive, and those rejections are herein withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to Invention II non-elected without traverse.  Accordingly, claims 15-20 have been cancelled via Examiner’s amendment herein.

Allowable Subject Matter
Claims 1-14 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8 and 21, please refer to the applicants remarks filed on 12/17/21 for the reasons of allowance.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON W CARTER/Primary Examiner, Art Unit 2665